DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ RCE application filed on September 28, 2020 and wherein the Applicant has amended claims 1, 5-6, 13-14 and added new claims 21-24.
In virtue of this communication, claims 1-24 are currently pending in this Office Action.
The Examiner appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 9, 13, 15, 17, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20150081296 A1, hereinafter Lee) and in view of reference Gruenstein (US 20150340032 A1).
Claim 5: Lee teaches a method (title and abstract, ln 1-14, a method in fig. 12 and a mobile device as an apparatus in fig. 13), comprising:
determining device-use data (context of the mobile device via variety of sensors in fig. 7 and p.1, para 16 and p.5, para 55 and para 60) corresponding to a voice-controlled device (the mobile device 110 in figs. 1-6 and the context of the mobile device in fig. 7 and step 920 in fig. 10); 
determining a wakeword-detection parameter (via the threshold determination unit 820 in fig. 8 and determining a detection threshold at step 930 and at step 930 in fig. 9) based at least in part on the device-use data (based on the context of the mobile and p.5 para 57 and para 66, e.g., the context can be specific time set by the user, i.e., user-identification parameter), the wakeword-detection parameter corresponding to a wakeword-detection sensitivity (affecting a success and false activation rate, p.2, para 28 and para 30, p.3, para 36 and e.g., lowering the detecting threshold based on time set by the user, and light around the user, the night sleep of the user, etc., i.e., use-identification sensitivity, p.2-3, para 31-34);
causing a first speech-processing component of the voice-controlled device (including speech detector 682 and voice activity unit 686 of the mobile device 110 in fig. 6, and p.5, para 50) to operate (from the sound sensor 660 in fig. 7, including extract a sound feature from the input sound stream at step 1230, determine a keyword score based on the sound feature at step 1240, and compared with the detection threshold at step 1260 in fig. 12) using the wakeword-detection parameter (for comparison to the calculated score at step 1240 and 1260 in fig. 12);

determining presence of a wakeword represented by the audio data using the first speech-processing component (from step 1260 to the step 1280 in fig. 12, implemented in speech detector 682 and voice activation unit 686 in fig. 11; keyword score > the threshold, indicates target keyword presence in the input sound stream, para [0052], para [0075]) using the first speech-processing component (including the speech detector 682, the voice activation unit 686 in fig. 11), the audio data (processed by the feature extractor 1110, para [0069]), and the wakeword-detection parameter (received from threshold adjustment unit 684 in fig. 11);
determining, using a second speech-processing component of the voice-controlled device, a sentence (outputting a message such as “May I help you?”, para [0053]) and wherein the second speech-processing component is different from the first speech-processing component (the speech detector 682 and the voice activation unit 686 as the first speech-processing component, which is different from the voice assistance unit 488 in fig. 6).
However, Lee does not explicitly teach determining, using the second speech-processing component of the voice-controlled device, that the audio data includes a representation of the wakeword.
Gruenstein teaches an analogous field of endeavor by disclosing a method (title and abstract, ln 1-15 and a method in fig. 2 and details in fig. 6) and wherein the method comprising:

determining presence of a wakeword represented by the audio data (voice command to be recognized for waking up with the device, para [0001]; e.g., wake the device from a standby state, para [0125]) using a first speech-processing component (including coarse acoustic modeling module 210a implemented by a user device, para [0124]; outputting a probability vector A to a coarse posterior handing module 212a in fig. 2; determining a presence of the keyword or key phrase via based on comparison to the first threshold, para [0062], presenting the keyword or the key phrase by Boolean decision in step 530 of fig. 5, para [0094]-[0095]), the audio data (audio waveform processed through the feature vector 206 and front-end feature extraction module 204 in fig. 2), and a wakeword-detection parameter (a first threshold used in the coarse posterior handling module 212a);
determining, using a second speech-processing component of the voice-controlled device (including acoustic modeling module 210b, posterior handling module 212b, etc. in fig. 2 and implemented by the same user device, para [0124]), that the audio data includes a representation of the wakeword (based on comparison of the vector B to a second threshold to determine that the audio waveform 202 includes the same key phrase or keyword, para [0064]-[0067], abstract), wherein the second speech-processing component is different from the first speech-processing component (including difference between the coarse DNN 104 used in the coarse acoustic modeling module 210a and a DNN 108 used in the acoustic modeling module 210b in fig. 1, etc., para [0029]) for benefits of improving the performance of the speech 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the first and second speech-processing components of the user device and wherein determining, using the second speech-processing component of the voice-controlled device, that the audio data includes the representation of the wakeword, as taught by Gruenstein, to the determining of, using a second speech-processing component of the voice-controlled device, the sentence in the method, as taught by Lee, for the benefits discussed above.
Claim 13 has been analyzed and rejected according to claim 5 above and the combination of Lee and Gruenstein further teaches a system (Lee, the system in fig. 6 and Gruenstein, a computing device in fig. 8) comprising: at least one processor (Lee, processor 650 in fig. 6 and ASICs, DSPs, PLDs, FPGAs, etc. and p.8, para 83 and Gruenstein, processors 812 in fig. 8) and at least one memory including instructions (Lee, storage unit 630 and storing instructions in the computer-readable media RAM, ROM, etc. and p.8, para 85 and Gruenstein, memory 806 in fig. 8, including computer storage medium, para [0146]) and wherein user data are disclosed (Lee, a predetermined target keyword, stored in the mobile phone, belongs to the user, para [0026]) and speaker-identification parameter is disclosed (Lee, based on context of the mobile and p.5 para 57 and para 66, e.g., the context can be specific time set by the user and indicating a wakeup time for the specific user, indicating specific status of the typical user, i.e., user-identification parameter, para [0031]-[0034]), the speaker-identification parameter 
Claim 7: the combination of Lee and Gruenstein further teaches, according to claim 5 above, wherein determining the device-use data comprises: 
determining a time of day corresponding to receiving the audio data (Lee, morning time in fig. 2 and night time in fig. 3 and a likelihood is determined according to the situation of morning after wakeup in fig. 2 and sleep at night in fig. 3 and p.2-3, para 30-35);
determining, based at least in part on a user profile (Lee, the user’s status at morning in fig. 2 and night in fig. 3 and in the vehicle in fig. 1 and provided by the schedule unit 692 and clock unit 690 in fig. 6), a location corresponding to the time of day (Lee, the location of room, or bedroom in figs. 2-3 or in the vehicle in fig. 1 and the schedule providing notification of time and event which is further part of the context to be sent to the threshold adjustment unit 684 and p.4, para 46 and clock unit 690 provide a current time to the context inference unit 810 in fig. 8 and p.5, para 58 and Gruenstein, by a location device 110 of the client to generate geographic location information and p.5, para 44); and
determining that the device-use data corresponds to the location (Lee, determining the context of the mobile device in fig. 7 and p.5, para 55 and the discussion above about the schedule unit 692, and clock unit 690 above).
Claim 9: the combination of Lee and Gruenstein further teaches, according to claim 5 above,
operating the first speech-processing component at least in part by a digital signal processor of the voice-controlled device (Lee, DSP in fig. 6 and Gruenstein, DSP implementing the first neural network as part of the coarse acoustic modeling module 210a, para [0111]), and

Claim 15 has been analyzed and rejected according to claims 13 and 8 above.
Claim 17 has been analyzed and rejected according to claims 13 and 9 above.
Claim 21: the combination of Lee and Gruenstein further teaches, according to claim 5 above, consuming less power with the first speech-processing component of the voice-controlled device than with the second speech-processing component of the voice-controlled device (Gruenstein, less number of nodes in the coarse DNN 104, i.e., less power consumption than the greater number of nodes in the DNN 108, i.e., greater power consumption inherently, in fig. 1 and para [0029]), wherein the second speech-processing component is a higher-accuracy speech-processing component than the first speech-processing component (Gruenstein, neural network 108 being more accuracy than the coarse deep neural network 104 in fig. 1 and para [0025], 10% power in the first neural network and 90% power in the second neural network, para [0110]).
Claim 22 has been analyzed and rejected according to claim 21 above, according to claim 5 above, and the combination of Lee and Gruenstein further teaches, operating the first speech-processing component by a digital signal processor of the voice-controlled device (first neural network 104 implemented by DSP, para [0111]) using less power than a central processing unit operating the second speech-processing component of the voice-controlled 
Claim 23: the combination of Lee and Gruenstein further teaches, according to claim 13 above, further causing the system to: operate the first speech-processing component using at least one first processor (Gruenstein, e.g., digital signal processor for the first or coarse DNN, para [0111]); and operate the second speech-processing component using at least one second processor different from the at least one first processor (Gruenstein, other processor different from the DSP for implementing the second DNN, para [0111]).
Claim 24 has been analyzed and rejected according to claims 13, 21-23 above.
 
Claims 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (above) and in view of references Gruenstein (above) and Sun et al (US 20180336886 A1, hereinafter Sun).
Claim 6: the combination of Lee and Gruenstein further teaches all the elements of claim 6, according to claim 5 above, including determining the presence of the wakeword represented by the audio data (Lee, from step 1260 to the step 1280 in fig. 12, implemented in speech detector 682 and voice activation unit 686 in fig. 11; keyword score > the threshold, indicates target keyword presence in the input sound stream, para [0052], para [0075] and except explicitly teaching wherein selecting a wakeword-detection model corresponding to the device-use data; and sending, to the first speech-processing component of the voice-controlled device, the wakeword-detection model.
Sun teaches an analogous field of endeavor by disclosing a method (title and abstract, ln 1-16 and fig. 5) and wherein selecting a wakeword-detection model (the speech wake-up model at step 503 in fig. 5) corresponding to the device-use data (including training criterion used in step 501 in fig. 5); and sending, to the first speech-processing component of the voice-controlled device (a processing to obtain third and fourth posteriori at step 301 in fig. 5), the wakeword-detection model (sending the speech wake-up model to the processing 301) for benefits of achieving an improvement of efficiency by using less computation power and complexity with less error rate (para [0003]-[0005]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein selecting the wakeword-detection model corresponding to the device-use data; and sending, to the first speech-processing component of the voice-controlled device, the wakeword-detection model, as taught by Sun, to the determining the presence of the wakeowrd represented by the audio data in the method, as taught by the combination of Lee and Gruenstein, for the benefits discussed above.
Claim 14 has been analyzed and rejected according to claims 13, 6 above.

Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (above) and in view of references Gruenstein (above) and Wong et al (US 20170031420 A1, hereinafter Wong).
Claim 8: the combination of Lee and Gruenstein teaches all the elements of claim 8, according to claim 5 above, except
determining a noise level corresponding to the device-use data; 
determining that the noise level is greater than a threshold; and
based on the noise level being greater than the threshold, determining that the device-use data corresponds to a public location.
Wong teaches an analogous field of endeavor by disclosing a method (title and abstract, ln 1-12 and figs. 2-3) and wherein 
determining a noise level corresponding to the device-use data (ambient noise level is determined while location is changed and p.2-3, para 21); 
determining that the noise level is greater than a threshold (the current sound level compared to the noise level at different location, p.2, para 22 or conversation level as the threshold, p.3, para28); and
based on the noise level being greater than the threshold, determining that the device-use data corresponds to a public location (outdoor and indoor having different ambient noise threshold calibration in fig. 1 and p.2, para 19) for the benefits of achieving better performance of the voice recognition system in an always-on-always-listen manner with efficient power consumption management (abstract, p.1, para 3 and para 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein determining the noise level corresponding to the device-use data; determining that the noise level is greater than the threshold; and based on the noise level being greater than the threshold, determining that the device-use data corresponds to the public location, as taught by Wong, to the method, as taught by the combination of Lee and Gruenstein, for the benefits discussed above.
Claim 16 has been analyzed and rejected according to claims 13 and 8 above.

Claims 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (above) and in view of references Gruenstein (above) and Beckhardt et al (US 20180108351 A1, hereinafter Beckhardt).
Claim 10: the combination Lee and Gruenstein teaches all the elements of claim 10, according to claim 5 above, including a server (Lee, server, p.8, para 85 and Gruenstein, a server holds the server hotword detection module 114 in fig. 1), except after determining that the audio data includes the representation of the wakeword, sending the audio data to at least one server; receiving, from the at least one server, second audio data comprising a response to a command represented in the audio data; and outputting the second audio data.
Beckhardt teaches an analogous field of endeavor by disclosing  (title and abstract, ln 1-10, system in figs. 1, 5, playback device in fig. 2, network device or control device in fig. 3, and network microphone device NMD in fig. 5 and can be playback device or network device, p.8, para 75, and method in figs. 7, 9-11) and wherein after determining that the audio data includes the representation of the wakeword (arbitration to determine sending voice command 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein after determining that the audio data includes the representation of the wakeword, sending the audio data to at least one server; receiving, from the at least one server, second audio data comprising the response to the command represented in the audio data; and outputting the second audio data, as taught by Beckhardt, to the determination, using the second speech-processing component of the voice-controlled device, that the audio data includes the representation of the wakeword corresponding to the wakeword data in the method, as taught by the combination of Lee and Gruenstein, for the benefits discussed above.
Claim 18 has been analyzed and rejected according to claim 13 and 10 above.

Claims 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (above) and in view of references Gruenstein (above) and Chou et al (US 5737489 A, hereinafter Chou).
Claim 12: the combination of Lee and Gruenstein teaches all the elements of claim 12, according to claim 5 above, including receiving an input; and based at least in part on receiving the input, sending, to the first speech-processing component, a command to change the wakeword-detection parameter (Lee, fig. 7, including output from the sound sensor outputted to speech detector 682 and to the threshold adjustment unit 684 in fig. 7 and from threshold adjustment unit 684 in fig. 11), except the input corresponding to a false-negative detection of the wakeword.
Chou teaches an analogous field of endeavor by disclosing a method (title and abstract, ln 1-16 and a system in fig. 1 and operations in fig. 2 and a system in fig. 1) and wherein an input corresponding to a false-negative detection of the wakeword is disclosed (including confidence measurement signal distributions of recognized word correctly, curve 72, and incorrectly, curve 74 in fig. 5, which corresponds to at least false rejection error rate, used for minimizing total error rate including the false rejection error rate, balancing between a false rejection error rate and a false acceptance error rate, col 14, ln 57-60) and wherein receiving an input corresponding to a false-negative detection of the wakeword (based on the error rates including false rejection error rate and false acceptance error rate, col 14, ln 57-60); and based at least in part on receiving the input, sending, to the first speech-processing component, a command to change the wakeword-detection parameter (attaining equal verification error rate for both the false rejection error, i.e., type I error, and the false acceptance error, i.e., type II error by adapting or selecting a threshold signal value τs, in fig. 5 and col 15, ln 34-67 and col 16, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the input corresponding to the false-negative detection of the wakeword, as taught by Chou, to the input by which, sending, to the first speech-processing component, the command to change the wakeword-detection parameter in the method, as taught by the combination of Lee and Gruenstein, for the benefits discussed above.
Claim 20 has been analyzed and rejected according to claims 13 and 12 above.

Claims 1, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (above) and in view of references Gruenstein (above) and Gruenstein150 et al (US 20180233150 A1, hereinafter Gruenstein150).
Claim 1 has been analyzed and rejected according to claims 5, 13, above and the combination of Lee and Gruenstein further teaches:
receiving device-use data corresponding to a location of the voice-controlled device (Lee, context of the mobile device via variety of sensors in fig. 7 and p.1, para 16 and p.5, para 55 and para 60 and including location of the mobile device via GPS, accelerometer, etc., and p.3, para 35 and the context of the mobile device in fig. 7 and step 920 in fig. 10);
determining that the location is a public location (Lee, through capturing environmental traffic noises, engine sound, and road noise as an input sound by sound sensor and capturing 
based at least in part on determining that the location is the public location (Lee, determining the user with the mobile device is in a moving vehicle, and p.2, para 30), sending, to a first speech-processing component implemented at least in part by a digital signal processor DSP of the voice-controlled device (Lee, DSP 680, including speech detector 682 and voice activation unit 686, etc., in fig. 6 and Gruenstein, including coarse acoustic modeling module 210a, coarse posterior handling module 212a, etc., by using DSP, para [0004]; first neural network is implemented by DSP of the computing device 800, para [0111]), a command to lower a wakeword-detection threshold of the first speech-processing component (Lee, adjusting the detection threshold value to lower than a default detection threshold and p.2, para 30);
receiving, from a microphone, audio data representing a user input (Lee, one or more microphones 660, p.5, para 54 and Gruenstein, microphone 804 in the computing device 800 in fig. 8);
determining, using a first speech-processing component (Lee, DSP 680 of a mobile device 110 such as the smartphone as voice-controlled device and having modules including speech detector 682, voice activation unit 686, etc., in fig. 6 and Gruenstein, voice command to be recognized for waking up with the device, para [0001]; e.g., wake the device from a standby state, para [0125]), that the audio data includes a representation of a wakeword (Lee, via calculating a keyword matching score and p.2, para 27 and at step 1240 in fig. 12 and p.7, para 75 and the discussion in claim 1 above, and Gruenstein, including coarse acoustic modeling 
based at least in part on determining that the audio data includes the representation of the wakeword, sending the audio data to at least one other processor of the voice controlled device (Lee, voice assistant unit 688 and Gruenstein, other processor to implement acoustic modeling module 210b including the second neural network second posterior handling module, para [0111] and audio wavelform 202 is sent to the acoustic modeling module 210b through the feature vector 206, buffer 208, etc. in fig. 2), the at least one other processor different than the DSP (the another processor different from the DSP, para [0111]); 
determining, using a second speech-processing component implemented at least in part by the at least one other processor executing instructions corresponding to an application (Gruenstein, the another processor different from the DSP to implement at least second neural network, second posterior handling module in fig. 2, para [0111]), that the audio data includes the representation of the wakeword (Gruenstein, based on comparison of the vector B to a second threshold to determine that the audio waveform 202 includes the same key phrase or keyword, para [0064]-[0067], abstract).
However, the combination of Lee and Gruenstein in the cited embodiment above does not explicitly teach sending, to at least one component of a speech processing system that is located remotely from the voice-controlled device, the audio data; receiving, from the speech 
Gruenstein in the different embodiment teaches an analogous field of endeavor by disclosing a method (title and abstract, ln 1-15 and a method in fig. 2 and details in fig. 6) and wherein sending, to at least one component of a speech processing system that is located remotely from the voice-controlled device, the audio data is further disclosed (the neural network 108 is remote from the device executing the coarse deep neural network 104, para [0030]; the second neural network and the second posterior handling module can be in remote server, para [0124], para [0137]) for benefits of reducing the network bandwidth requirement (para [0030]) and maximizing the utilization of the computation power at the server (para [0154]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the Gruenstein’s different embodiment and wherein sending, to at least one component of the speech processing system that is located remotely from the voice-controlled device, the audio data, to the second speech-processing component in the first embodiment, as taught by the combination of Lee and Gruenstein, for the benefits discussed above.
However, the combination of Lee and Gruenstein’s first and different embodiments (Gruenstein, hereinafter) does not explicitly teach receiving, from the speech processing system, content data responsive to the user input; outputting content corresponding to the content data and does not explicitly teach where the at least one other processor is CPU.
Gruenstein150 teaches an analogous field of endeavor by disclosing a method (title and abstract, ln 1-16 and method steps in figs. 2-3 and system in fig. 1) and wherein sending, to at least one component of a speech processing system (speech recognition system 112 remotely from the client device 102 in fig. 1) that is located remotely from the voice-controlled device (client device 102), the audio data (audio signal: ok, google …in TB in fig. 1); receiving, from the speech processing system, content data responsive to the user input (receiving the tagged text data in TD in figs. 1-2, para [0021]); outputting content corresponding to the content data (perform an action based on the tagged text data included in the audio signal at the client device 102 in fig. 1 and at step 210 in fig. 2) for benefits of achieving a high accurate speech recognition by using due thresholds and wherein one is more restrictive than other for the high accuracy (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied sending, to at least one component of a speech processing system that is located remotely from the voice-controlled device, the audio data; receiving, from the speech processing system, content data responsive to the user input; outputting content corresponding to the content data, as taught by Gruenstein150, to the sending, to the at least one component of the speech processing system that is located remotely from the voice-controlled device, the audio data, as taught by the combination of Lee and Gruenstein, for the benefits discussed above.
However, the combination of Lee, Gruenstein, and Gruenstein 150 does not teach the other processor is CPU.
An Official Notice is taken that using CPU to perform functions and using DSP to perform different functions located in the same device are notoriously well-known in the art before the effective filing date of the claimed invention for benefits of balancing between the computer complexity and real-time implementation (e.g., Lee above, DSP 680 for voice and speech related signal processing, CPU in the same mobile device to perform managing operations of the mobile phone, para [0043], Gruenstein above, DSP and other processor, para [0111], and further CPU with special purpose microprocessors, para [0150]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the other processor is CPU, as taught by the well-known in the art to the other processor, as taught by the combination of Lee, Gruenstein, and Gruenstein150, for the benefits discussed above.
Claim 3: the combination of Lee, Gruenstein, and Gruenstein150 further teaches, according to claim 1 above, the method further comprising:
based at least in part on determining that the location is the public location, sending, to the first speech-processing component, a second command including a parameter corresponding to a speaker-identification threshold of the first speech-processing component (Lee, sending the adjusted threshold value to the speech detector 682 from the threshold adjustment unit 684 in fig. 6 and Gruenstein150, through first threshold 108 with the location devices 110 to perform step 204 in figs. 1-2);
determining, using the first speech-processing component, a speaker-detection score corresponding to the audio data (Lee, calculating the degree of similarity or keyword matching score and p.2, para 27 and at step 1240 in fig. 12 and p.7, para 75 and Gruenstein150, 
determining, using the speaker-detection score and the speaker-identification threshold, that the audio data corresponds to user data (Lee, at step 1260 and determined keyword score > received detection threshold and forward to step 1280 and p.7, para 75, and Gruenstein150, the likelihood satisfying the first threshold 108 from step 204 to the step 206 in fig. 2).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (above) and in view of references Gruenstein (above), Gruenstein150 (above), and Sun (above).
Claim 2 has been analyzed and rejected according to claims 1, 6 above.

Allowable Subject Matter
Claims 4, 11, 19 are objected to as being dependent upon a prior art rejected base claims, respectively, but would be in condition for allowance if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art (US 20190311715 A1 equivalent to WO2017217978 published on 12/21/2017) made of record and not relied upon is considered pertinent to applicant's disclosure because the prior art above disclosed “speaker-identification parameter” and “speaker-identification sensitivity” applied in the wakeword recognition (fig. 3) which is part of the disclosures disclosed by the applicant.

Response to Arguments

Applicant's arguments filed on September 28, 2020 have been fully considered and but are moot in view of the new ground(s) of rejection necessitated by the applicant amendment, such as amendment claims 1, 5, 13. Although a new ground of rejection has been applied, a response is considered necessary for several of applicant’s arguments since reference(s) Lee, Gruenstein150 will continue to be used to meet several claimed limitations.
With respect to the prior art rejection of independent claim 13 under 35 USC §103(a), as set forth in the Office Action, about the feature “speaker-identification parameter”, “a speaker-identification sensitivity” in replacement of the “wakeword-detection parameter” and “wakeword-detection sensitivity” in claim 5, the Applicant argued: “As explained in the present specification, systems for performing speaker identification using a speaker-identification parameter and speaker-identification sensitivity are described, See paragraph [0019]-[0021]” and “Applicant is not required to recite in the claim what speaker is and what speaker-identification parameter is, how identification is performed, and what speaker-identification sensitivity is as suggested by the Office Action in order for these terms to be construed differently than the claimed wakeword-detection features” and “further, the speaker identification and wakeword detection are plainly different and that the terms have different meaning at least by the doctrine of claim differentiation. This is evidenced by Applicant’s specification which states consistently that the devices described may implement waveword detection featues, speaker-identification features, or both. See, e.g., paragraph [0021], “the device 110 may select and use wakeword-detection and/or speaker-identification models for 
In response to the argument cited above, the Office respectfully disagrees because claim 13 merely and simply use different wording to replace the similar wording of claim 5 with no citation of about argued “wakeword-detection parameter”, “wakeword-detection sensitivity” in claim 13 at all. According to MPEP 2145 and also see, n re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993), it is improper to read both “wakeword-detection parameter”, “wakeword-detection parameter” in claim 13 and “speaker-identification parameter”, “speaker-identification sensitivity” not in claim 13 to the claim 13. In addition, through claims 13-20, 23-24, they have nothing to do with argued feature related to a “speaker” to be identified at all, for example, claim 13 merely recites “determine, … that the audio data corresponds to user data”, which would be improper if interpreted to corresponding to identifying specific “speaker” because it is well-known in the art that the term “user data” or speaker data would not cover the argued identifying a “speaker”. Therefore, the argument above is moot and the prior art rejection is properly maintained. For at least similar reasons discussed above, the prior art rejection of the dependent claims 14-20, 23-24 is also maintained. Comment: the prior art US 20190311715 A1 set forth as record, but not applied in the prior art rejection of claims in the office action, is relevant to the argued, but not claimed 
In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654
a